DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2020 has been entered.
 	Amended claim 1 is entered. Claims 1, 4-10, 13-17, 28, 41, and 46-50 are pending with claims 28 and 41 being withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-10, 13-15, 46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over the article entitled WO 2013/003754 to Rowland et al (hereinafter “Rowland”) in view of US 8,764,685 B2 to Casey (previously cited) and US 2014/0005569 A1 to Miethke (previously cited).
Rowland teaches an implantable medical device comprising: 
an electromechanical substrate (301 Fig. 3B; para [0038]); 
a pressure sensor disposed on the electromechanical substrate (para [0038]); 
a flexible outer membrane (“thin walls 302 may be flexible membranes which communicate pressure to internal electronics 301” para [0037]; para [0047]) surrounding the pressure sensor and forming a package, wherein the package is defined by a volume that contains the pressure sensor (Figs. 3C, 4C show 301 surrounded by membrane walls), wherein the flexible outer membrane comprises a poly(p-xylvlene) material (a membrane surface treated with parylene comprises the material, para [0054]; parylene is trade name for poly(p-xylylene)) and has a shape and a thickness (para [0046]), wherein the 
a liquid disposed in the volume and in contact with the pressure sensor and the flexible outer membrane (“…an incompressible fluid or gel that fills the cavity formed by housing 300 and thin walls 302” para [0037]; Figs. 3C, 4C).
Although Rowland teaches an incompressible fluid or gel (para [0037]), Rowland does not explicitly teach that the liquid is hydrophobic and has a kinematic viscosity between 1,000 and 10,000 cSt. Casey teaches that the liquid is hydrophobic and has a kinematic viscosity between 1,000 and 10,000 cSt. (col 6, ln 45-48 "less than 1000 cps" = about 1030 cSt; and col 6, ln 53-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the fluid/gel viscosity of Casey for the incompressible fluid of Rowland to provide a sensitive air-impermeable membrane that transfers pressure to the internal pressure sensor in microfluidic applications and to protect the small sensor, as taught by Casey (col 6, ln 45-48).
Rowland and Casey do not teach wherein the shape comprises corrugations.  However, Miethke teaches that implantable membranes with a shape comprising corrugations is advantageous ([0072]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the corrugations of Miethke in the membrane of Rowland to provide a sensitive air-impermeable membrane that transfers pressure to the internal pressure sensor in microfluidic applications with the advantages explained in para [0072] of Miethke.
 
As to claim 4, Rowland further teaches wherein the poly(p-xylylene) material comprises parylene (para [0054]; parylene is trade name for poly(p-xylylene)).

As to claim 5, Casey further teaches the hydrophobic liquid comprises one or more of a silicone oil or a vegetable oil (col 6, ln 45-48 & 53-67).



As to claim 7, Rowland, Casey and Miethke make obvious the flexible outer membrane and the
hydrophobic liquid form a package, and wherein a surface of the package has a curvature predefined based on a temperature differential (based on the temperature of the manufacturing environment a manufacturing shape is inherently produced; based on the manufacturing shape and the temperature of the operational environment, an environmental shape is inherently produced). “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” MPEP 2114 (II) citing Ex parte Masham, 2 USPQ2d 1647. All of the claimed structural limitations are taught as explained above. Furthermore, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” MPEP 2112.01 I. citing In re Best, 195 USPQ 430, 433 (CCPA 1977). The material and thickness of Rowland and Irazoqui’s membrane are consistent with that disclosed in Applicant’s specification. Therefore, the membrane has the same material properties as that claimed.

As to claim 8, Rowland, Casey and Miethke make obvious the temperature differential is between a temperature of a manufacturing environment and a temperature of an operational environment (based on the temperature of the manufacturing environment a manufacturing shape is inherently produced; based on the manufacturing shape and the temperature of the operational environment, an environmental shape is inherently produced), the curvature is concave based on the temperature of the operational environment being larger than the temperature of the manufacturing environment (corrugation has concave curvature Figs. 2, 3). “A claim containing a ‘recitation with respect to the manner in which a


As to claim 9, Rowland, Casey and Miethke make obvious the temperature differential is between a temperature of a manufacturing environment and a temperature of an operational environment (based on the temperature of the manufacturing environment a manufacturing shape is inherently produced; based on the manufacturing shape and the temperature of the operational environment, an environmental shape is inherently produced), the curvature is convex based on the temperature of the operational environment being smaller than the temperature of the manufacturing environment (corrugation has convex curvature Figs. 2, 3). “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” MPEP 2114 (II) citing Ex parte Masham, 2 USPQ2d 1647. All of the claimed structural limitations are taught as explained above. Furthermore, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” MPEP 2112.01 I. citing In re Best, 195 USPQ 430, 433 (CCPA 1977). The material and thickness of Young and Irazoqui’s membrane are consistent with that disclosed in Applicant’s specification. Therefore, the membrane has the same material properties as that claimed.

As to claim 10, Miethke teach a first post (64, Figs. 6, 7) disposed on the portion of the pressure


As to claim 13, Rowland further teaches wherein the thickness is equal to or larger than 1 um and is less than 5 um (“… about 0.005 mm, about 0.001 mm and any sized thickness in between.” Para [0038]).

As to claim 14, Rowland further teaches wherein a kinematic viscosity of the hydrophobic liquid falls within a kinematic viscosity range, wherein the kinematic viscosity range is predefined based on a time delay (silicone oil falls within a kinematic viscosity range; the silicone oil surrounds at least a portion of the pressure sensor; together with the outer membrane that keeps the oil surrounding the pressure sensor, the pressure sensor is protected from a corrosive exterior environment and delays exposure because the membrane, oil will be corroded before the pressure sensor; exposure to the corrosive exterior environment would affect sensitivity or offset drift of the pressure sensor by nature of the environment and by nature of there no longer being an oil that transfers pressure for the sensor and substrate to register).

As to claim 15, Rowland, Casey and Miethke make obvious the kinematic viscosity range is
between 20,000 cSt and 100,000 cSt (silicone oil has claimed range; see Wacker Silicone document –
cited with previous office action).

As to claim 46, Miethke teach a post (64, Figs. 6, 7) attached to the pressure sensor, wherein the
flexible outer membrane is biocompatible, and wherein a surface of the flexible outer membrane has a
curvature defined based on at least the post and a kinematic viscosity of the hydrophobic liquid (para [0120], [0122]). It would have been obvious to one of ordinary skill in the art at the effective filing date to
utilize a post, as taught by Miethke, to support the thin membrane when pressure is received.

As to claim 50, Miethke further teach wherein the corrugations are configured to change upon implantation of the implantable medical device in an operational environment, and wherein the .

Claims 16, 17 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Rowland, Casey and Miethke as applied to claims 1 and 14 above, and further in view of US 3,838,684 A to Manuel et al (hereinafter “Manuel”; previously cited).
As to claim 16, Manuel teach the portion of the pressure sensor comprises a pressure port in
contact with hydrophobic liquid (25b, 26b). It would have been obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to provide the port of Manuel with the pressure sensor of Rowland to accommodate excess hydrophobic liquid so as to avoid bursting of the membrane.

As to claim 17, Manuel teach a rigid structure that contains the portion of the pressure sensor, the
flexible outer membrane, and the hydrophobic liquid, and wherein an outer surface of the rigid structure
(25, 26) comprises holes (25b, 26b Fig. 4). It would have been obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to provide the rigid structure and holes of Manuel
with the pressure sensor of Rowland to avoid bursting of the membrane.

As to claim 47, Manuel teach portion of the pressure sensor comprises a pressure port (25b, 26b,
Fig. 4; col 5, ln 12-20). It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to provide the port of Manuel with the pressure sensor of Rowland to
accommodate excess hydrophobic liquid so as to avoid bursting of the membrane.
Allowable Subject Matter
Claims 48 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments and amendments, filed July 20, 2020, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2013/003754 to Rowland et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.